DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference 10,990,051 B2 is a general background reference coveringAn image forming apparatus includes an image bearing member, an image transfer device for transferring a toner image from the image bearing member to a sheet, an application device for applying a transfer voltage to the image transfer device, and a controller for controlling an output mode operation for outputting a predetermined chart in which test halftone toner images transferred with different transfer voltages are formed to adjust the transfer voltage. When outputting a maximum size of the chart, the controller forms the test toner images in a region within 50 mm from an edge in a width direction perpendicular to a feeding direction of the sheet, (see abstract).
Reference 2020/0242426 A1 is a general background reference covering: A image forming apparatus includes: an image bearing member; a transfer member configured to transfer a toner image carried on the image bearing member to a sheet by being applied with a voltage; a controller configured to execute a mode of outputting a 
Allowable Subject Matter
	Claims 1-9 are allowed. 
	The present invention is directed to an image forming apparatus such as an electrophotographic copying machine and an electrophotographic printer (for example, a laser beam printer, an LED printer. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image forming apparatus comprising: 
an image bearing member; 
a transfer member configured to transfer a toner image formed on the image bearing member to a recording material at a transfer position; 
a voltage source configured to apply a transfer voltage to the transfer member; 
a controller configured to execute a setting mode of outputting a test chart for setting the transfer voltage during non-image formation and of setting the transfer voltage to be applied to the transfer member during image formation based on the test chart; and 

wherein the test chart is formed by transferring a plurality of test images to at least one recording material, and the plurality of test images are transferred by applying a plurality of different test voltages to the transfer member in the setting mode, 
wherein the controller is configured to control the voltage source so that the transfer voltage set in the setting mode is applied to the transfer member while -2-a predetermined region of the recording material passes through the transfer position during image formation, 
wherein the setting mode includes a plurality of setting modes including a first setting mode in which a number of the plurality of test voltages is a first predetermined number and a second setting mode in which a number of the plurality of test voltages is a second predetermined number greater than the first predetermined number, and
wherein the operation portion is configured to input the information for instructing the setting mode to be executed from among the plurality of setting modes.

The closest prior art, Naito et al. (US 2006/0181726 A1) in view of Itagaki (US 2017/0097593 A1) fails to anticipated or render obvious at least underlined limitations.
Regarding claim 1, Naito et al. (US 2006/0181726 A1) discloses an image forming apparatus, particularly an image forming apparatus of electrophotography type, such as a laser beam printer or the like. The present invention also relates to a cartridge therefore and a storing device to be mounted to the cartridge.

However, Naito et al. (US 2006/0181726 A1) in view of Itagaki (US 2017/0097593 A1) do not specifically disclose “wherein the setting mode includes a plurality of setting modes including a first setting mode in which a number of the plurality of test voltages is a first predetermined number and a second setting mode in which a number of the plurality of test voltages is a second predetermined number greater than the first predetermined number, and wherein the operation portion is configured to input the information for instructing the setting mode to be executed from among the plurality of setting modes.”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Regarding claims 2-9, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672